EXHIBIT 10.32


AMENDMENT NO. 6 TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amendment No. 6 (this “Amendment’) dated as of October 1, 2011, is made by
and between Vanguard Health Systems, Inc., a Delaware corporation (the
“Company”), and Keith B. Pitts (the “Executive”).


WHEREAS, the Company and the Executive executed a certain Amended and Restated
Employment Agreement dated as of September 23, 2004, as further amended
(collectively, the “EA”), to secure the services of the Executive as Vice
Chairman; and


WHEREAS, the Company and the Executive wish the Executive’s base salary set
forth in Section 6(a) of the EA to be increased to $700,000, effective as of
October 1, 2011.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree that the EA is amended as
follows:


1.    Defined Terms. Except for those terms defined above, the definitions of
capitalized terms used in this Amendment are as provided in the EA.


2.    Amendment to Section 6(a). Section 6(a) of the EA entitled “Base Salary”
is hereby deleted and replaced with the following new Section 6(a):


“(a) Base Salary. Effective October 1, 2011, the Executive’s base salary
hereunder shall be $700,000 per year, payable semi-monthly. Commencing July 1,
2012, the Board shall review such base salary at least annually and make such
adjustments from time to time as it may deem advisable, but the base salary
shall not at any time be reduced from the base salary in effect from time to
time.”


3.    Ratification. All other provisions of the EA remain unchanged and are
hereby ratified by the Company and the Executive.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and the Executive has executed this Amendment, each as
of the day and year first set forth above.


 
 
VANGUARD HEALTH SYSTEMS, INC.
 
 
 
 
By:
/s/ James H. Spalding
 
 
James H. Spalding
 
 
Executive Vice President
 
 
 
 
 
EXECUTIVE:
 
 
/s/ Keith B. Pitts
 
 
Keith B. Pitts




